€z6z0

6 ict”
SERVICE:

ATED

3451 Harry S Truman Blvd.
Saint Charles, MO 63301-4047

 

CURRENT CREDITOR: CHASE BANK USA, N.A.

ACCOUNT NUMBER: XXXXXXXXXXXX3907
BALANCE DUE: $16,406.98
REFERENCE NUMBER: [i 494

Document 1-1 Filed 05/07/19 i i ri

Feffice Howirs (Canted ime)
Monday-Thursday: 8am-8pm
Friday: 8am-5pm
| Saturday: 7am-11am
| Sunday: Closed

PHONE: 877-288-9903
| DATE: 5/11/2018

 

Unless you notify our office within thirty (30) days after receiving this notice that you dispute the validity of this debt or any
portion thereof, this office will assume this debt is valid. If you notify this office in writing within thirty (30) days from receiving
this notice that you dispute the validity of this debt or any portion thereof, this office will obtain verification of the debt or
obtain a copy of a judgment and mail you a copy of such judgment or verification. If you request of this office in writing
within thirty (30) days after receiving this notice, this office will provide you with the name and address of the original creditor,
if different from the current creditor. |

Your Account Balance: $16,406.98
Your Account Resolution Offer: $4,923.00

ACCOUNT RESOLUTION OFFER

We are offering you the ability to resolve your account balance for the amount of $4,923.00. To accept this offer, our office
must receive payment within forty (40) days of the date of this notice. This offer is contingent upon timely receipt of your
payment. If payment is not received in our office within forty (40) days of the date of this notice, this offer will be withdrawn
and will be deemed null and void, with the remainder of the balance being due and owing. We are not obligated to renew this
offer. Please note that no interest will be added to your account balance through the course of Client Services, Inc. collection
efforts concerning your account. This offer does not affect your right to dispute the debt as described above.

We look forward to working with you in resolving this matter.

Mike Crafts

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT A DEBT.
ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

|
FOR IMPORTANT RIGHTS AND PRIVILEGES WHICH MIGHT APPLY TO YOUR STATE OF RESIDENCE,
PLEASE SEE BELOW OR REVERSE SIDE (IF FAXED THEN FOLLOWING PAGE).

PO Box 1586
Saint Peters, MO 63376

Up LadfepagE|Upenfpeggady [UU Eaponfalfpad|[poplafagHaafopetayy
HIESEOK RHEE
94 WATERSIDE DR
LITTLE FERRY NJ 07643-2208

714

REFERENCE NUMBER [ (EZ
AMOUNT ENCLOSED
ee

Checks Payable To: Client Services, Inc.

 

 
     

CLIENT SERVICES, INC.
3451 HARRY S. TRUMAN BLVD
ST. CHARLES MO 63301-4047

118666-3875-CHASE809SO

 
©
SERVICES
3451 Harry S Truman Blvd.
Saint Charles, MO 63301-4047

-CV-12253-JMV-SCM Document 1-1

   

CttiEe 2 3 Raga Drirhe

Monday-Thursday: 8am-8p
Friday: 8am-5pm

Saturday: 7am-11am
Sunday: Closed

CURRENT CREDITOR: CHASE BANK USA, N.A. |
ACCOUNT NUMBER: XXXXXXXXXXXX3907
BALANCE DUE: $16,406.98 |
REFERENCE NUMBER fi 494 | Bier Weone

PHONE: 877-288-9903

 

 

 

 

 

 

any Send your payment in the enclosed envelope using the B Online: www:esiconsumercenter:com
Dae remittance coupon below. .
If you/are unable to pay the balance in full, contact our
ie Pay-by-Phone: 1-877-552-5905 © office at 877-288-9903 for payment options, which may
Casa be available to you.

 

REFERENCE NUMBER | 494

PO Box 1586 AMOUNT ENCLOSED
Saint Peters, MO 63376

 

 

Checks Payable To: Client Services, Inc.

 

HIESEOK RHEE CLIENT SERVICES, INC.
94 WATERSIDE DR 3451 HARRY S. TRUMAN BLVD
LITTLE FERRY NJ 07643-2208 ST. CHARLES MO 63301-4047

PE 202 | 118666-3876-CHASE809SO
